 Case: 1:15-cr-00399 Document #: 474 Filed: 12/20/18 Page 1 of 1 PageID #:6216

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:15−cr−00399
                                                           Honorable Manish S. Shah
Vince Manglardi, et al.
                                          Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 20, 2018:


        MINUTE entry before the Honorable Manish S. Shah: as to Vince Manglardi.
Sentencing held as to defendant Vince Manglardi. The court orally pronounces sentence.
The court commits defendant to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of 24 months. Upon release from imprisonment, the defendant
shall be on supervised release for a term of 3 years, with conditions as stated on the
record. The defendant is ordered to pay restitution in the amount of ;14,614,302.97 and
a special assessment of $100, due immediately. Defendants date for surrender is extended
to 6/6/19 at 2:00 p.m. at the institution designated by the Bureau of Prisons. Judgment
order to follow. A status hearing is set for 4/4/19 at 10:15 a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
